Order entered April 16, 2020




                                        In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-20-00018-CV

                           MICHAEL SUTTON, Appellant

                                          V.

                      OCTAPHARMA PLASMA INC., Appellee

                    On Appeal from the 68th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-18-06879

                                       ORDER

       Before the Court is appellant’s April 15, 2020 unopposed third motion for an
extension of time to file the clerk’s and reporter’s records. We GRANT the
motion and extend the time to May 15, 2020. We DIRECT the Clerk of this
Court to send a copy of this order to Felicia Pitre, Dallas County District Clerk;
Antoinette Reagor, Official Court Reporter for the 68th Judicial District Court;
and, all parties.
                                               /s/   KEN MOLBERG
                                                     JUSTICE